Citation Nr: 1048358	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971, from March 1972 to February 1974, and from November 1974 to 
November 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO) 
and Board remand.  

The appeal is again remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In July 2009, the Board remanded the Veteran's claim for 
additional development.  However, a review of the claims file 
reflects that the RO has failed to comply with all of the remand 
directives contained in the July 2009 Board remand.  RO 
compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it fails 
to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, for the reasons explained below, remand is 
again required for compliance with the Board's July 2009 remand.

In its July 2009 remand, the Board directed the RO to take 
further actions in order to verify the Veteran's claimed 
inservice exposure to herbicide agents in compliance with VA's 
Adjudication Procedure Manual, M21-1MR.  Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 10(o) of the M21-1MR requires 
that a detailed statement of the Veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) Service 
via e-mail and a review be requested of the Department of 
Defense's ("DoD") inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  If 
the exposure is not verified, a request should then be sent to 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification.  

Review of the Veteran's claims file reflects that, although the 
RO submitted a request to the C&P Service in an attempt to verify 
the Veteran's claimed inservice herbicide exposure as required by 
the July 2009 remand, the RO failed to request verification of 
the Veteran's exposure from the JSRRC.  

In that regard, the Board acknowledges that the RO sent the 
Veteran a letter in January 2010 requesting that he provide a 60-
day time frame in which he was allegedly exposed to herbicide 
agents during active duty service, and that in a January 2010 
statement, the Veteran responded that he "was at Guantanamo Base 
from June 1970 through January 1971."  However, when the Veteran 
fails to provide sufficient information to permit a search by the 
JSRRC, the RO is required to refer the case to the JSRRC 
coordinator to make a formal finding that sufficient information 
to verify herbicide exposure does not exist before deciding the 
claim based on the evidence of record.  M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, Paragraph 10(o).   

Accordingly, the RO must again send a letter to the Veteran 
identifying and requesting that the Veteran provide the specific 
information needed in order to permit a search by the JSRRC to 
verify his inservice exposure to herbicide agents, including the 
approximate dates, location, and nature of the alleged exposure.  
In that regard, the Board observes that, in a July 2009 
statement, the Veteran reported that there were two instances 
while he was stationed at Guantanamo Bay, Cuba where there was an 
overflight of military helicopters which sprayed an unknown 
substance.  In various other statements, the Veteran reported 
that herbicide agents were used to defoliate mine fields along 
the fence line of the Naval Base, and that he was exposed to the 
herbicide agents while serving on guard duty and when assigned to 
a work detail which required him to burn dead foliage after it 
was sprayed with the unknown substance.  Should the Veteran fail 
to provide the requested information, the RO must then refer the 
case to the JSRRC coordinator to make a formal finding that 
sufficient information required to verify herbicide exposure does 
not exist before deciding the claim based on the evidence of 
record.

In attempting to obtain the evidence needed to submit a request 
to the JSRRC for verification of the alleged exposure, the RO 
should inform the Veteran that his cooperation is essential to 
this task.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that, in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and onerous 
task on [the veteran].  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the Veteran and 
ask him to provide a detailed statement of 
his claimed herbicide exposure while 
stationed in Cuba during his active duty 
service.  This statement must include 
supporting details of the exposure, including 
the approximate dates, location, and nature 
of the alleged exposure.  The RO must also 
request that the Veteran submit any competent 
medical evidence in support of his claim.  
The Veteran must be advised that this 
information is vitally necessary to obtain 
supportive evidence of the inservice 
herbicide exposure he claims to have been 
exposed to, and that he must be as specific 
as possible (particularly as to the specific 
dates of the alleged exposure) because 
without such details an adequate search for 
corroborating information cannot be 
conducted.  He must also be advised to submit 
any information that he can regarding the 
herbicide exposure he claims to have 
experienced in service.  He must further be 
advised that failure to respond may result in 
adverse action.

2.  Thereafter, the RO must comply with the 
evidentiary development provided in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(o).  Specifically, if the 
Veteran provides sufficient information, the 
RO must send a request to the JSRRC for 
verification as to whether the Veteran was 
exposed to herbicide agents as alleged during 
his service in Cuba.  If the Veteran does not 
provide sufficient information to permit a 
search by the JSRRC, the RO must refer the 
case to the JSRRC coordinator to make a 
formal finding that sufficient information 
required to verify herbicide exposure does 
not exist before deciding the claim based on 
the evidence of record.  All documentation 
sent and received by the RO must be 
associated with the claims file.  

3.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


